DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species B, claims 1-8, 15-18 in the reply filed on 07/26/2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 6, 15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 5,718,717 to Bonutti.
As to claim 1, Bonutti discloses a self-punching soft, suture based anchor assembly, comprising an insertion device (66g, figure 12, col. 15 ll. 28-35) for forming a hole in bone, and a soft suture anchor (20g, col. 3 ll. 10-40, col. 15 ll. 10-14) mounted on the insertion device, the soft suture anchor being formed entirely of a flexible material (col. 3 ll. 10-40). The open cell resilient nature of the anchor which will absorb liquid and expand, will render the anchor flexible. 
As to claim 4, Bonutti discloses the insertion device comprises a shaft in the form of a spear (figure 12) with a sharp tip (170g) at a distal end of the shaft for forming the hole in bone (col. 15 ll. 28-35).
As to claim 6, Bonutti discloses the soft suture anchor fits into a groove (68g) on the shaft of the interior device (figure 12). 
As to claim 15, Bonutti discloses a soft, suture based anchor assembly, comprising an insertion device (60g, figure 12, col. 15 ll. 28-35) for a soft-suture based anchor (20g, the anchor is used with a suture, so can be a soft suture based anchor, figure 12) the insertion device comprising an elongate member (66g) configured for insertion in a hole in bone (col. 15 ll. 28-35) a soft suture anchor (20g, col. 3 ll. 10-40, col. 15 ll. 10-14) mounted on the insertion device, the soft suture anchor being formed entirely of a flexible material (col. 3 ll. 10-40). The open cell resilient nature of the anchor which will absorb liquid and expand will render the anchor flexible.
Claims 1, 2, 4, 5, 8, 15, 16, 18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2008/0140093 to Stone.
As to claim 1, Stone discloses a self-punching soft, suture based anchor assembly, comprising an insertion device (102, figure 9, paragraph 39, 41) for forming a hole in bone (the sharp tip 110 is capable of forming a hole in bone, paragraph 38, 41), and a soft suture anchor (150, figure 1, paragraph 40) mounted on the insertion device, the soft suture anchor being formed entirely of a flexible material (paragraph 40). 
As to claim 2, Stone discloses the flexible material is suture (paragraph 40).
As to claim 4, Stone discloses the insertion device comprises a shaft in the form of a spear (108) with a sharp tip (110) at a distal end of the shaft for forming the hole in bone (paragraph 41).
As to claim 5, Stone discloses the soft suture anchor is wrapped around the shaft (figure 1).
As to claim 8, Stone discloses the suture based anchor assembly mounted on a gun-type device (200, figure 16, paragraph 43 the assembly can read on a gun-type device based on the handle grip, actuators, and shaft).
As to claim 15, Stone discloses a soft, suture based anchor assembly, comprising an insertion device (102, figure 9, paragraph 39,41) for a soft-suture based anchor (150) the insertion device comprising an elongate member (108) configured for insertion in a hole in bone (paragraph 38) a soft suture anchor (150, paragraph 40) mounted on the insertion device, the soft suture anchor being formed entirely of a flexible material (paragraph 40). 
As to claim 16, Stone discloses the flexible material is suture (paragraph 40).
As to claim 18, Stone discloses the insertion device comprises a shaft (130) with a forked tip (132) at a distal end of the shaft for receiving and engaging the soft, suture based anchor (figure 1, 13a). The projection 132 as seen in figure 13a has a forked end. 
Claims 1, 2, 5-7, 15, 16, 18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2011/0098727 to Kaiser.
As to claim 1, Kaiser discloses a self-punching soft, suture based anchor assembly, comprising an insertion device (30, 86 figure 4, 6-8,) for forming a hole in bone (paragraph 39), and a soft suture anchor (150, figure 4,5, paragraph 41,42) mounted on the insertion device, the soft suture anchor being formed entirely of a flexible material (paragraph 41,42). 
As to claim 2, Kaiser discloses the flexible material is suture (paragraph 41,42).
As to claim 5, Kaiser discloses the soft  suture anchor is wrapped around the shaft (figure 4, paragraph 44).
As to claim 6, Kaiser discloses the soft suture anchor fits into a groove (the groove formed by the forked configuration, figure 4, paragraph 44) on the shaft of the insertion device (paragraph 44).
As to claim 7, Kaiser discloses the shaft of the insertion device comprises a plurality of spikes (148, 148, the entities that form the forked configuration, paragraph 44, as seen for in an alternative view in an alternative embodiments of 406,410, figure 18) to grip the soft suture anchor (paragraph 44).
As to claim 15, Kaiser discloses a soft, suture based anchor assembly, comprising an insertion device (350, figure 18, paragraph 56) for a soft-suture based anchor (150) the insertion device comprising an elongate member (362) configured for insertion in a hole in bone (paragraph 45, 56), a soft suture anchor (150, paragraph 41, 42) mounted on the insertion device, the soft suture anchor being formed entirely of a flexible material (paragraph 40). 
As to claim 16, Kaiser discloses the flexible material is suture (paragraph 41, 42).
As to claim 18, Kaiser discloses the insertion device comprises a shaft (402) with a forked tip (410, paragraph 44, 18) at a distal end of the shaft for receiving and engaging the soft, suture based anchor (figure 18).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2008/0140093 to Stone in view of U.S. Patent Publication 2006/0259076 to Burkhart.
As to claims 3, 17, Stone discloses the device above but is silent about the high-strength suture. 
Burkhart teaches a similar device (suture fixation in bones, abstract) where an anchor comprises a high-strength suture (paragraph 41-43) for the purpose of using a suture material that has the strength to be used in an high demanding tissue repair. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the suture of Stone be a high-strength suture as taught by Burkhart in order for using a suture material that has the strength to be used in an high demanding tissue repair.
Claims 3, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0098727 to Kaiser in view of U.S. Patent Publication 2006/0259076 to Burkhart.
As to claims 3, 17, Kaiser discloses the device above but is silent about the high-strength suture. 
Burkhart teaches a similar device (suture fixation in bones, abstract) where an anchor comprises a high-strength suture (paragraph 41-43) for the purpose of using a suture material that has the strength to be used in an high demanding tissue repair. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the suture of Kaiser be a high-strength suture as taught by Burkhart in order for using a suture material that has the strength to be used in an high demanding tissue repair.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,511,498 to Fumex (as cited reference AE in the IDS filed 06/19/2018), U.S. Patent Publication 2006/0030884 to Yeung, U.S. Patent Publication 2007/0185532 to Stone, U.S. Patent Publication 2011/0022083 to DiMatteo (as cited reference AS in IDS filed 06/19/2018), U.S. Patent Publication 2011/0270278 to Overes (as cited reference AO in IDS filed 06/19/2018) all disclose similar devices readable, or combinable on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771